EXHIBIT 10.25
SUMMARY OF DFC GLOBAL CORP. LONG TERM INCENTIVE COMPENSATION
PROGRAM
     With respect to each fiscal year of DFC Global Corp. (together with its
subsidiaries, the “Company”), the Human Resources and Compensation Committee
(the “Committee”) of the Board of Directors (the “Board”) of the Company
approves the implementation of a long term incentive compensation program (the
“LTIP”) pursuant to which certain executive and management personnel of the
Company, including each of the Company’s named executive officers (collectively,
the “Participants”), will be entitled to participate. Awards are recommended by
our Chairman and Chief Executive Officer to the Committee, and are based on
discretionary factors including but not limited to an executive’s position,
level and breadth of responsibility, and significant contributions to the
Company.
     Awards under the LTIP typically consist of a combination of shares of
restricted common stock, restricted stock units or options to purchase shares of
the Company’s common stock granted under the Company’s 2007 Equity Incentive
Plan, and long term cash incentive payments. Restricted stock unit awards and
option awards under the LTIP vest ratably on a quarterly basis over a three-year
period beginning with the quarter ending after the grant date, provided that the
grant recipient remains employed by the Company on each vesting date over the
three year period. Long term cash incentive awards vest ratably on an annual
basis over a three-year period, provided that the Company meets certain goals
and/or other strategic objectives as set by the Board for the applicable fiscal
year, and the award recipient remains employed with the Company on each
respective payment date over the three year period. Such goals and/or strategic
objectives may include one or more of the following metrics, or any variation
thereof: net sales; net revenue; pretax income; pro forma pretax income; pretax
income before allocation of corporate overhead and bonus; budget; cash flow; net
income or earnings per share; net income or operating income; return on
shareholders’ equity; return on assets, capital or investment; the price of the
Common Stock or any other publicly-traded securities of the Company; market
share; gross profits; operating margins; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; earnings before
interest, taxes, depreciation, amortization and stock-based compensation;
earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization and other non-cash charges and credits; operating
income before depreciation and amortization; sales or revenue targets; capital
or investment; cash flow; cost reduction goals; budget comparisons;
implementation or completion of projects or processes strategic or critical to
the Company’s business operations; completion of targeted acquisitions; entry
into new markets; development of new products and services; measures of customer
satisfaction; any combination of, or a specified increase in, any of the
foregoing; and the formation of joint ventures, marketing or customer service
collaborations, or the completion of other corporate transactions intended to
enhance the Company’s revenue or profitability or expand its customer base.

